Citation Nr: 0838575	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to October 
1996.  He died in July 2006.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The appellant appealed that decision, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran died in July 2006; the death certificate 
lists the immediate cause of death as metastatic pancreatic 
cancer.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability and there is no evidence 
showing that he was exposed to radiation in service.

3.  The cause of the veteran's death was not manifested 
during the veteran's active service or for many years 
thereafter, nor was it otherwise causally related to the 
veteran's active duty service or to a service-connected 
disability. 


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of a letter from the RO to the appellant dated October 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the requirements established by the Dingess 
case, the appellant was provided notice of what type of 
information and evidence was needed to substantiate the 
claim, but she was not provided with notice of the type of 
evidence necessary to establish a rating or effective date 
for the rating.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Where such an error occurred, the Board must presume 
that the error was prejudicial, and the VA bears the burden 
of rebutting said presumption.  Sanders v. Nicholson, 487 
F.3d 881, 886 (Fed. Cir. 2007).

In the present appeal, notice of the two Dingess elements 
regarding effective dates and disability ratings would not 
have operated to alter the outcome.  The Board notes that 
this appeal concerns only a determination of whether service 
connection is warranted for the cause of the veteran's death 
and, in any event, the Board finds below that service 
connection is not warranted; no rating or effective dates 
will be assigned and any questions as to such assignment are 
thereby rendered moot.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the appellant and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the appellant in the adjudication of her 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the appellant's appeal.

The appellant's contentions appear to be that the veteran's 
cancer and ultimate death was due to environmental radiation 
exposure during military service.  Generally, the cause of a 
veteran's death will be considered to be due to a service 
connection disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  This question will be resolved by the use of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a).  
For a service-connected disability to be considered the 
principal or underlying cause of death, it must be singly, or 
with some other condition, the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).

A certificate of death on file shows that the veteran died in 
July 2006.  The immediate cause of death was recorded on the 
death certificate as metastatic pancreatic cancer.  No other 
significant conditions were shown and no autopsy was 
performed.  

As of the time of this Board decision, there has been 
substantial development of the argument and evidence in this 
case, and the appellant's contentions are clearly set forth 
in the record: that the veteran suffered from metastatic 
pancreatic cancer due to unspecified environmental exposure 
during his military service, and that metastatic pancreatic 
cancer was the cause of his death.  The appellant contends 
that the veteran should have been granted service-connection 
for metastatic pancreatic cancer, and that this condition 
substantially caused the veteran's death.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramsey v. Brown, 9 
Vet. App. 40 (1996).  First, if a veteran exposed to 
radiation during active duty later develops one of the 
diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable 
presumption of service connection arises.  See 38 U.S.C.A. 
§§ 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  These diseases are ones which the VA Secretary 
has determined that a positive association with radiation 
exposure exits.  Cancer of the pancreas is among these 
diseases.  See 38 C.F.R. § 3.309(d)(2)(viii) (2007).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b)(2) or established by competent 
scientific or medical evidence to be a radiogenic disease), 
if the VA Undersecretary for Benefits determines that a 
relationship in fact exists between the disease and the 
veteran's exposure in service.  Cancer of the pancreas is 
among the listed diseases.  38 C.F.R. § 3.311(b)(2)(xi) 
(2007). 

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997). 

After careful review of the record, the Board has determined 
that service connection for the cause of the veteran's death 
is not warranted.

A review of the appellant's claims folder shows that during 
the veteran's lifetime service connection was not established 
for any disability.  He did have service connection claims 
pending for several disabilities, including metastatic 
pancreatic cancer.

There is also no evidence showing that any cancer had its 
onset in service or within one year of service, or that any 
such condition was related to an in-service disease or 
injury.  Post-service medical records reveal no history of 
cancer until September 2005, when Dr. McClellan reported that 
the veteran developed jaundice which was subsequently 
diagnosed as pancreatic cancer with liver metastasis.  Nor is 
there any competent medical opinion linking the veteran's 
metastatic pancreatic cancer back to service.

Further, the only competent medical opinion addressing the 
claimed relationship between the veteran's death from 
metastatic pancreatic cancer and service is that of a VA 
examiner in June 2007.  After reviewing the claims file, the 
VA examiner noted that while the veteran had gastric pain and 
left upper quadrant pain during service there are no records 
indicating that this was a chronic complaint after service.  
He opined that pancreatic cancer was less likely than not 
related to the veteran's military service and that it was 
less likely than not that the early manifestations of the 
disease began in service.

In support of her claim, the appellant has submitted a July 
2006 letter from a Dr. Challagalla.  Dr. Challagalla stated 
that that it was well-documented in cancer literature that 
exposure to radiation puts individuals at a higher risk for 
several cancers.  He also stated that cancers due to 
radiation generally do not occur immediately after exposure, 
but much later, and that the veteran was young to have 
developed pancreatic cancer.  Dr. Challagalla did not present 
an opinion on the etiology of the veteran's pancreatic 
cancer.  In other records Dr. Challagalla proposed that 
because the veteran's pancreatic cancer developed in such a 
young man, it may have been related to prior environmental 
exposure, such as radiation, occurring as early as a period 
greater than ten years prior to diagnosis.  This is not an 
opinion, but merely speculation.  

Moreover, there is no competent evidence establishing a nexus 
between the veteran's death and exposure to ionizing 
radiation during service.  The Board notes that the three 
alternative methods for establishing service connection based 
on radiation all share a common threshold: that the claimant 
has, in fact, been shown to have been exposed to ionizing 
radiation.  A "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean: onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by United States forced during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of wear in Japan that resulted in an opportunity for 
exposure to ionizing radiation comparable to that of veteran 
who were in the occupation forces of Hiroshima or Nagasaki 
during the period August 6, 1945, to July 1, 1946; certain 
service on the grounds of gaseous diffusion plants located in 
Paducah, Kentucky, Portsmouth, Ohio and Oak Ridge, Tennessee; 
in certain circumstances, service before January 1, 1974, on 
Amchitka Island, Alaska; or, certain circumstances, service 
in a capacity which, if performed as an employee of the 
Department of Energy, would qualify the individual for 
inclusion as a member of the Special Exposure Cohort under 
section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  See 38 C.F.R. 
§ 3.309(d)(ii) (2007).

The appellant contends that the veteran was exposed to 
radiation at an unspecific time during service.  A review of 
the veteran's service personnel and medical records are 
negative for any evidence of ionizing radiation exposure at 
any time during service.  The veteran's military occupation 
was wire systems installer.  

In addition to the medical evidence, the Board has considered 
the appellant's own statements, as well as her 
representative's assertion, advanced on her behalf, that the 
veteran's death is related to his military service.  While 
the Board does not doubt the sincerity of their beliefs, as 
laypersons without the appropriate medical training and 
expertise, neither is competent to provide a probative 
opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and the 
veteran's death and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


